DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive. 
Applicant has amended the independent claim to recite “wherein the outer cuff portion is adapted for engagement with native tissue proximal to the native valve annulus to form a seal with the native tissue to block retrograde flow around an exterior surface of the stent body”.
This feature is an intended use recitation. Therefore, the structure of the prior art just has to be fully capable of performing the intended use of engaging the native tissue proximal to the native valve annulus to form a seal to meet the claimed language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-15, and 17-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Delaloye et al. (WO 2007/071436, also provided in the applicants IDS). 

Referring to claims 2 and 17, Delaloye et al. discloses a prosthetic heart valve for replacement of a native heart valve having a native valve annulus, comprising: a delivery device having a retractable sheath(paragraph 15), and a prosthetic heart valve adapted to be mounted on the delivery device and implanted by the delivery device at the target site as a single unit(paragraph 15), a stent body(900) having a proximal end adjacent an inflow end(802) and a distal end adjacent an outflow end(806) and including an annulus section (lower portion of section 802)and a flared region (the upper portion of section 802) proximal to the annulus section, the stent body having a radially collapsed condition and a radially expanded condition, the annulus section and the flared region increasing in diameter during transition from the radially collapsed condition to the radially expanded condition, the flared region extending from the annulus section to the proximal end of the stent, wherein the stent body further includes an aortic section(804 and 806) distal to the annulus section; one or more prosthetic valve elements mounted to the stent body and operative to allow flow in an antegrade direction from the inflow end to the outflow end but to substantially block flow in a retrograde direction from the outflow end to the inflow end; and a cuff secured to the stent body, the cuff including an outer cuff portion and an inner cuff portion, the outer cuff portion covering an exterior surface of the flared region, the inner cuff covering an interior surface of the flared region(paragraph 84, discloses that the cloth can be folded over to the exterior side of the stent) wherein the outer cuff portion is adapted for engagement with native tissue proximal to the native valve annulus to form a seal with the native tissue to block retrograde flow around an exterior surface of the stent body[This limitation is an intended use recitation].
In the rejection above, Examiner considers claim 2 to be met when a prior art reference(s) teaches the above structural limitations of the outer cuff portion being adapted for engagement with the native tissue proximal to the native valve annulus. The structure of the device of Delaloye et al. is 
Referring to claims 3 and 18, Delaloye et al. discloses wherein the stent body includes a concave curvature extending between the aortic section and the flared region (Fig. 19).
Referring to claims 4 and 19, Delaloye et al. discloses wherein the inner cuff portion includes a supra-annular cuff portion positioned adjacent the annulus section and a sub-annular cuff portion positioned proximal to the supra-annular cuff portion (paragraph 84).
Referring to claim 5, Delaloye et al. discloses wherein the sub-annular cuff portion is positioned proximal to the one or more prosthetic valve elements (paragraph 84).
Referring to claim 6, Delaloye et al. discloses wherein the stent body is self expandable (paragraph 68).
Referring to claim 7, Delaloye et al. discloses wherein the annulus section includes multiple rows of cells (paragraph 68).
Referring to claim 8, Delaloye et al. discloses wherein the cuff is sutured to cell struts of the stent body (paragraph 84).
Referring to claim 9, Delaloye et al. discloses wherein the cuff is sutured to junctions between cell struts of the stent body (paragraph 84).
Referring to claim 10, Delaloye et al. discloses wherein the cuff is formed of animal tissue (paragraph 84).
Referring to claim 11, Delaloye et al. discloses wherein the cuff is formed of porcine pericardial tissue (paragraph 84).
Referring to claim 12, Delaloye et al. discloses wherein the stent body is formed as a unitary structure (paragraph 68).
Referring to claim 13, Delaloye et al. discloses wherein the stent body is a non-woven structure (paragraph 68).
Referring to claim 14 and 20, Delaloye et al. discloses wherein the aortic section has a larger diameter than the proximal end of the stent body when the stent body is in the radially expanded condition (Fig. 19).
Referring to claim 15 and 21, Delaloye et al. discloses wherein the flared region has a larger diameter than the annulus section when the stent body is in the radially expanded configuration (Fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delaloye et al. 
Referring to claim 16, Delaloye et al. discloses and inner and outer cuff portion but lacks a detailed description of the inner and outer cuff portions being formed of separate pieces of materials. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to (describe modification), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177, 179.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774